GRIFFIN, J.
Defendant, William Lee Gillon, seeks sentencing relief based on Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied his Rule 3.850 motion because, under Heggs, use of the correct scoresheet would not affect his score. Neither the original nor the recalculated scoresheet is attached to the court’s order, however. Although nothing in the record suggests that the trial court erred in its ruling, in order for this court to fulfill its proper role on appeal, these documents must be attached. Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). We elect to relinquish jurisdiction for a period of thirty days for the trial court to enter an amended order with appropriate attachments. Thereafter, the clerk shall supplement the record on appeal, whereupon the case will be considered on its merits.
REMANDED.
PETERSON and PLEUS, JJ., concur.